Title: To James Madison from Robert Briggs, 26 July 1823
From: Briggs, Robert
To: Madison, James


        
          Dear Sir
          Madison July 26 1823
        
        My pecuniary necessities compell me to ask the amount of your a/c. Professional engagments deny me the pleasure of calling personally upon you. I have therefore, prevailed with Mr Morton, to do me the favour to present this. I am Dear Sir with every sentiment of respectfull esteem Yours &c
        
          Ro Briggs
        
      